[NOT FOR PUBLICATION]

                  United States Court of Appeals
                      For the First Circuit
                                           

No. 97-1934

                        WILLIAM J. POLIS,

                      Plaintiff - Appellant,

                                v.

                      WILLIAM WELD, ET AL.,

                     Defendants - Appellees.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Joseph L. Tauro, U.S. District Judge]                                                               

                                           

                              Before

                     Torruella, Chief Judge,                                                     

                Boudin and Stahl, Circuit Judges.                                                          

                                           

     Paul S. Hughes for appellant.                             
     Lucy  A. Wall, Assistant  Attorney General, with  whom Scott                                                                           
Harshbarger, Attorney General, was on brief for appellee.                     

                                           

                        December 18, 1997
                                           

          Per Curiam.   After full consideration of  the parties'                    Per Curiam                               

briefs and the  record provided for our review,  we conclude that

the  district  court  properly  granted the  defendant-appellees'

motion to dismiss under Fed. R.  Civ. P. 12(b)(6) for failure  to

state a claim  upon which relief could be granted.  We reach this

conclusion substantially for  the reasons stated by  the district

court.    Affirmed.   See  1st  Cir.  Loc.  R. 27.1.    Costs  to                                   

appellees.  Fed. R. App. P. 39(a).

                               -2-